Citation Nr: 0510606	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  96-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating excess of 60 percent on a schedular 
or extraschedular basis for lumbar discogenic disease for the 
period beginning February 25, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 1967.

This appeal is from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which is the agency of 
original jurisdiction (AOJ) in this case.

The veteran's claim has taken a long and torturous path thus 
far, arising from an April 1995 claim for increased rating 
and having been remanded twice to date.  It must be remanded 
again because of an error of the Board of Veterans' Appeals 
(Board) in the most recent (August 2003) remand, the 
compounding of that error by an action of the AOJ, and other 
matters related to recent changes in rating criteria.

The Board misstated the issue on appeal on the cover sheet of 
the August 2003 remand.  The remand stated the issue as 
entitlement to a rating in excess of 40 percent prior to 
February 25, 1998.  The Board had decided that issue in a 
final decision of December 2002.  The December 2002 Board 
decision deferred the question of entitlement to a rating in 
excess of 60 percent and noted on the decision cover sheet 
that it deferred the issue.

The August 2003 misstatement of the issue now pending induced 
the veteran's representative to file an appellant's brief in 
February 2005 that adopted the Board's misstatement of the 
issue.  The veteran's representative addressed and cogently 
argued the issue of entitlement to a rating greater than 40 
percent prior to February 25, 1998, as a question of 
entitlement to an earlier effective date for the 60 percent 
rating currently effective as of February 25, 1998.

To the extent that the February 2005 brief argues for the 
Board to revisit the evidence of record in December 2002 and 
apply the rating schedule to that evidence, the Board cannot 
now address the issue of entitlement to a schedular rating in 
excess of 40 percent prior to February 25, 1998.  That 
question was finally decided in December 2002.  The Board can 
only apologize for misleading the representative as to the 
issue on appeal.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC, for reasons discussed below.  
VA will notify you if further action is required on your 
part.


REMAND

The veteran's lumbar disc disease has been rated as 
intervertebral disc syndrome since the effective date of 
service connection in May 1973.  When VA assigned a 60 
percent schedular rating in June 1998, effective February 25, 
1998, the 60 percent rating was the maximum schedular rating 
afforded intervertebral disc syndrome.  See 38 C.F.R. 
§ 3.71a, Diagnostic Code 5293 (1997).  Consistent with that 
posture, the Board deemed the issue of entitlement to an 
extraschedular rating, 38 C.F.R. § 3.321(b)(1) (2004), to be 
an element of the veteran's claim.

In December 2002, the Board undertook additional development 
of the evidence as authorized by regulations then in effect.  
The Board ordered VA to examine the veteran and submit the 
examination report to the Board.  Subsequently, a binding 
judicial decision ruled that the Board lacked the authority 
to develop evidence and then review that evidence without an 
initial review of the evidence by the AOJ.

In August 2003, the Board remanded the case for the AOJ to 
make initial review of the new evidence.  The Board also 
instructed that the AOJ provide the veteran certain notices 
about his rights and his and VA's respective obligations in 
prosecuting his claim.  The Board instructed only that the 
AOJ provide all notices required by the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a January 2004 letter, the AOJ notified the veteran of the 
information and evidence necessary to substantiate a claim of 
entitlement to a rating in excess of 40 percent for lumbar 
discogenic disease for the period prior to February 25, 1998.  
The letter does not discharge the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), for two 
reasons.  First, regrettably, it misstated the issue as the 
Board had misstated the issue in the August 2003 remand.  
Second, it provided generic information pertinent to claims 
for increased ratings, which is not pertinent to the unique 
criteria for entitlement to an extraschedular rating.  See 
38 C.F.R. § 3.321(b)(1) (2004).

Although the January 2004 AOJ letter provided notice of the 
information and evidence necessary to substantiate a claim 
for an increased schedular rating, it was uninformative 
regarding how to establish entitlement to an extraschedular 
rating.  It is fundamental that notice of information and 
evidence necessary to substantiate a claim identify 
information and evidence that will substantiate the claim at 
issue.  Whereas the criteria for an extraschedular rating are 
by definition not those for entitlement to a schedular 
rating, notice of how to obtain an increased schedular rating 
cannot suffice to discharge VA's VCAA notice obligation in 
this case.  Correct notice must inform the claimant of the 
information and evidence necessary to substantiate a claim 
for an extraschedular rating.

The Board's December 2002 development memorandum instructed 
VA to perform medical examinations to ascertain the degree of 
functional orthopedic and neurologic impairment caused by the 
veteran's lumbar disc disease.  Changes in the rating 
criteria for intervertebral disc syndrome effective September 
23, 2002, provided for two rating schemes, one based on 
frequency of incapacitating episodes and one based on 
separate evaluation of the orthopedic and the neurologic 
manifestations of the syndrome.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).  In August 2003, VA promulgated new rating 
criteria for disabilities of the spine.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2004).  
The new criteria provide alternative rating schemes; the 
disability is to be rated according to the scheme that 
results in the higher rating.

The changes in the rating schedule present the possibility of 
a schedular rating greater than 60 percent that did not exist 
in April 1999 when the Board narrowed the issue on appeal to 
extraschedular rating and remanded the case for further 
development.  The June 2003 examination report omitted 
certain data necessary to determine whether to implement a 
schedular rating greater than 60 percent by application of 
the new rating criteria.  Specifically, the examiner did not 
report ranges of motion in all planes of motion of the lumbar 
spine, and he did not identify the nerves involved in causing 
the muscle atrophy, strength, and sensation impairments 
reported.  This information is necessary for a complete 
application of the current rating criteria.

The Board's December 2002 development memorandum requested an 
opinion from the examiner whether lumbar disc disease causes 
marked interference with employment.  We are persuaded by 
further reflection that the question is better answered by 
use of the expertise of a social worker than by the expertise 
of a medical doctor.

By definition, extraschedular rating is warranted when 
something extraordinary in the facts of a case make it 
impracticable to apply the rating schedule.  38 C.F.R. 
§ 3.321(b)(1) (2004).  "The governing norm in such cases is 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

Ordinarily, inquiry can be made of a claimant's employer to 
ascertain the facts regarding marked interference with 
employment.  The veteran is self-employed by his owns 
statement as recently as the June 2003 VA examination.  It 
cannot be the case that the self-employed are barred from 
proof of marked interference with employment.  VA must 
ascertain how to make the necessary factual finding under the 
circumstances of the case.  A social worker's expertise seems 
well suited to the task.  A social and industrial survey 
seems the appropriate tool of inquiry.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide notice of the 
information and evidence necessary to 
substantiate a claim of entitlement to an 
extraschedular rating, i.e., information 
and evidence of marked interference with 
employment or of frequent hospitalization 
due solely to service-connected lumbar 
discogenic disease, including an 
instruction to submit evidence currently 
in his possession.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  
The AOJ must also respond to any notice 
the veteran provides of any source of 
information or evidence pertinent to his 
claim other than those resulting from 
execution of the following instructions.  
38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

2.  Obtain the report of the June 16, 
2003, MRI study referenced in the June 
2003 VA examination report.

2.  Schedule the veteran for a VA 
orthopedic and neurologic examinations to 
accomplish the following:  Provide the 
examiner with the claims file with 
instruction to note the EMG reports of 
April and September 1998 and the MRI 
reports of August 1998 and June 2003.

?	Measure the range of motion of the 
lumbar spine in flexion, extension, 
lateral flexion bilaterally, and 
rotation bilaterally.  Identify and 
quantify pain, weakened movement, 
excess fatigability, or 
incoordination due to lumbar disc 
disease and whether and the extent 
to which flare-ups additionally 
limit the range of motion of the 
lumbar spine.

?	Identify and quantify any neurologic 
impairment due to lumbar disc 
disease, employing electrodiagnostic 
testing if necessary to supplement 
clinical observation.  Application 
of the rating schedule to neurologic 
deficits requires identification of 
the nerve(s) involved and the effect 
on function of the enervated part, 
so the examiner must identify the 
impaired nerves and the muscles 
affected, reporting the severity of 
sensory, motor, and positional 
deficits and of any measured 
atrophy.  Specifically report if 
there is marked atrophy of any part 
enervated by a nerve associated with 
the veteran's degenerative disc 
disease.

3.  Schedule the veteran for a Social and 
Industrial Survey by a VA Social Worker.

?	The object of the survey is to 
determine the extent to which the 
veteran's lumbar disc disease 
causes interference with the 
veteran's self-employment as a 
chicken farmer.  The social worker 
must make best efforts to 
distinguish interference with 
employment from lumbar disc disease 
from other sources of interference 
with employment.

?	The social worker is to inquire 
about the number of hours of work 
per week ordinarily required of him 
in his chicken farming operation, 
the amount of time lost from the 
usual requirements of his operation 
due to his disc disease, the extent 
to which the time lost interferes 
with his farming operation, and any 
other questions the social worker 
determines are appropriate to the 
object of the interview.

4.  Readjudicate the issue of entitlement 
to a schedular rating in excess of 60 
percent for lumbar discogenic disease 
considering rating according to extent 
and frequency of incapacitating episodes 
and under the general formula for rating 
diseases and injuries of the spine, 
considering in rating under the general 
formula whether a higher rating can be 
obtained by separate rating of orthopedic 
and neurologic impairments.

?	If the schedular rating remains less 
than 100 percent, refer the case for 
consideration of extraschedular 
rating to the Undersecretary for 
Benefits or the Director, 
compensation and Pension Service

?	 Upon completion of all adjudicative 
action, if a rating less than 100 
percent remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement 
of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




